If there was no privity between the defendant's testator and Purvis, the ferryman, it is clear, the action cannot be maintained. It is therefore most favorable for the plaintiff to put the agency of Jones out of view and consider the lease as made by the defendant's testator. This question is then presented: The owner of land, with the franchise of a ferry annexed, makes a lease for one year, and is (3)   to receive as rent two-thirds of the profits. Loss is suffered by the plaintiff. Has he a right of action against the lessor?
We think he has not. We suppose his Honor fell into error by not adverting to the distinction between a lessee and a cropper (as he is termed), a servant whose wages depend upon the amount of profits.
The leading case, S. v. Jones, 19 N.C. 545, which has been followed by several others, establishes the distinction. It is not verbal, but substantial, and leads to important differences in regard to the rights and liabilities of the parties. A lessee of the land and ferry annexed becomesthe owner during the term. The toll belongs to him. If payment is refused, it is recovered in his name. If an injury is done to the boat, the action must be in his name. The lessor's remedy for his rent is like that of anyother creditor; and if a third person suffers loss at the ferry, his remedy is against the lessee, because he is the owner. Deaver v. Rice, 20 N.C. 567.
On the other hand, if the owner employs one to act as ferryman for a year, and agrees to pay him one-third of the profits as his hire, the ferryman does not become the owner, as the toll does not belong to him; if he receive it, he does so as agent of the owner; if payment is refused, it must be sued for in the name of the owner. So far as injury accrues to the boat, the action must be in the name of the owner. The ferryman must sue for his wages like any other creditor, and if loss is suffered by a third person, he has a right of action against the owner, because the ferryman is his his servant and is doing the work for him. For this, Wiswall v.Brinson, 32 N.C. 554, is in point. It was relied on in the argument, but it has no bearing whatsoever on this case, where there was a lease. It is suggested that much inconvenience will result to the public if owners of ferries are allowed to lease to insolvent ferrymen and thus *Page 15 
avoid responsibility, while they receive a part of the profits. The   (4) county courts are directed to take bonds from the owners of ferries. If the duty has been neglected in reference to this ferry, it is the plaintiff's misfortune.
It is suggested, a franchise cannot be assigned. That may be true in regard to the franchise of being a corporation, for corporations have a "limited capacity" and only such rights and powers as are conferred by the charter. But there is no reason why an individual who owns land with a franchise annexed, as a ferry or market, may not transfer the land in fee or for any less estate, and then the franchise passes as incident, like rents, which passes with the reversions incident thereto.
It is again suggested that a lessee for years is not the owner of theland and has a mere right to occupy and receive the profits. For feudal reasons, anciently, none but freeholders were considered "owners of the soil." A freeholder is defined to be "the possessor of the soil by a freename." None but freeholders were good "tenants to the precipe" to answer real actions; and a lessee for years, if evicted, had at law no remedy to recover the unexpired part of his term. The law in this particular was changed at an early period, and the writ of possession was given as incident to the judgment in ejectment; and in modern times it is settled that, although for certain political purposes a preference is given to freeholders, yet for all civil purposes a lessee for years has a part of the estate and is the owner of the land during the time. This is taken to be clear law in Deaver v. Rice., supra, and is not an open question.
PER CURIAM: Judgment reversed, and a nonsuit.
Cited: S. v. Willis, 44 N.C. 225; Haithcock v. Mfg. Co., 72 N.C. 414;Howland v. Forlaw, 108 N.C. 569; Knight v. Foster, 163 N.C. 331.
(5)